Citation Nr: 1404341	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a dental condition, claimed as jaw malalignment.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954. 

The procedural history of this matter is comprehensively reported in the INTRODUCTION section of an April 2010 decision and remand issued by the Department of Veterans Affairs (VA) Board of Veterans' Appeals  (Board). 

In pertinent part, in March 2009, the Board denied service connection for either compensation or treatment purposes for a dental condition.  The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court vacated the March 2009 Board decision and remanded the matter to the Board for development consistent with the parties' November 2009 Joint Motion for Remand (Joint Motion).

In the November 2009 Joint Motion approved by Court, the parties did not disturb that portion of the Board's March 2009 decision which reopened the claim for service connection for a dental condition, claimed as jaw malalignment.   Hence the claim having been reopened by the Board during the pendency of the current claim and appeal, need not be reopened again prior to the Board's adjudication of the claim on the merits by the instant decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013) (regarding requirement to reopen previously finally denied claims). 

The Board thereafter remanded the claim in April 2010 and again in January 2012 so that additional development of the evidence could be accomplished.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's tooth extractions in service were necessary treatment for periodontal disease.  

2.  Any jaw condition present in service was a congenital defect.  

3.  Any additional jaw condition the Veteran has had in the course of claim is limited to routine changes that occur following tooth extractions.  

4.  The Veteran's current dental condition did not result from a combat wound or other service trauma.  


CONCLUSION OF LAW

The criteria for service connection for a jaw or dental condition, to include for treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), (c), 3.381, 4.150, 17.161  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claim for service connection for a dental condition, claimed as jaw malalignment.  A VCAA notice letter was sent in June 2006.  This letter addressed the claim as then styled (then asserted by the Veteran to be a jaw condition, and addressed by a dentist's supporting letter as jaw malalignment) and was sent prior to the appealed November 2006 rating action.

The Board finds that this VCAA letter adequately addressed the evidence required to support both the request to reopen and the underlying claim for service connection for a dental condition on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim.  He also was informed by this letter that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was also then afforded Dingess-type notice of the downstream issues of disability rating and effective date, though these issues are rendered moot by the Board's denial of the claim for service connection.  

The June 2006 letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim and that he provide necessary authorization to obtain those records.  VA treatment records were obtained and associated with the claims file.  To the extent additional treatment records were not obtained, this was due to the Veteran not informing of their existence.  While the VA does have a duty to assist the veteran (appellant) in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Veteran's participation may be required to obtain evidence).

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including most recently in May 2012.  He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examinations for compensation purposes in August 2006 and June 2010, with an addendum to the June 2010 examination provided in March 2012, addressing medical issues underlying the claim for service connection.  The examinations considered questions of periodontal disease versus dental trauma as causal of the Veteran's tooth extractions in service, jaw resorption, and jaw malalignment, as well as whether other jaw impairment was present.  The Board finds that the June 2010 examination and March 2012 addendum, when considered together with prior examination, treatment, and other evidence of record, sufficiently addressed the medical questions including of diagnosis and etiology underlying the Veteran's claim, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge. The examination reports also provided analyses based on review of all the evidence of record, and included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board thus finds that the June 2010 examination and March 2012 addendum, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein.  38 C.F.R. §§ 3.304(c), 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim.  The Board finds no new pertinent evidence which would require further development inclusive of additional review by the RO.  38 C.F.R. § 19.31(b) (1), 20.1304(c) (2013).  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claim, and did avail himself of the opportunities for hearings afforded him.  There is no indication that the Veteran desires a further opportunity to address his claim. 

The Board also finds that the development required by the prior Board remands has been substantially accomplished.  The April 2010 remand required VA examination addressing medical issues underlying the claim, followed by RO or AMC reconsideration of the claim.  The January 2012 remand required an addendum report addressing questions not satisfactorily addressed in the April 2010 examination report, followed by RO or AMC reconsideration of the claim.  All of this was substantially accomplished.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As discussed below, some service records are identified by medical examiners as missing.  As the August 2006 examiner observed, there was no service record indicating why teeth were extracted, and there was no surgical/ dental procedure documenting the in-service extractions.  However, the June 2010 VA examiner did not find these deficiencies in the service treatment records fatal to a reasoned assessment of the record as presented, including as informed by the Veteran's self-reported history and consideration of the service and post-service records that are present.  

When a Veteran's service records have been lost or destroyed, VA has an obligation to search for alternative records which support the claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court has also held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51   (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that all reasonable efforts have been undertaken to obtain substitute records and to develop the record, with relevant post-service records obtained as informed of by the Veteran, the Veteran's assertions in support of his claim documented, and multiple VA examinations afforded the Veteran.   In the Board's adjudication, infra, it has duly considered the applicability of the benefit of doubt rule, and has been assiduous in explaining its decision.  

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim have been accomplished. 


II. Claim for Service Connection for a Dental Condition, 
Claimed as Jaw Malalignment

The Veteran contends, in effect, that a jaw condition with malalignment resulted from service, independent of periodontal disease, or occurred as a result of in-service surgical injury other than tooth extractions.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a) (2013).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible,  loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150. 

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c) , may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends, as he explained in an August 2010 statement, that his claim was for "jaw malalignment" due to "independent injury derived from surgical procedures or other undetermined incidents which occurred in service."  With regard to this asserted basis of claim, the Board notes that "the duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, the record notes no "undetermined incidents" in service that might have resulted in injury to the Veteran's jaw.  It is not the VA's place to speculate about possible occurrences in service that may have resulted in injuries particularly where, as here, there is no indication from the official records or post-service objective records that injury to the jaw transpired in service.  The Veteran also speculates on injury to the jaw in the course of procedures performed in service, apparently in reference to tooth extractions.  However, as the VA examiner observed in June 2010, the service records provide no indication of any such harm during procedures.  

The Veteran submitted an opinion from a private dentist dated in April 2006.  In that statement the dentist observed the Veteran's edentulous mouth with the exception of remaining teeth 22 through 27, together with his complete upper and partial lower dentures.  The dentist further observed that "bilaterally the posterior maxillary ridges have collapsed, and the premaxilla has suffered extensive resorption from trauma from opposing natural dentition."  The dentist then reviewed the Veteran's service dental records as showing no malocclusion in January 1951, but severe malocclusion in March 1951, which the dentist then contended supported the Veteran's contention that the dental work performed resulted in the Veteran's "problems."  The dentist then opined that it was "more likely than not" that the Veteran's "malocclusion began in service."

A VA examination was conducted in August 2006.  The examiner noted the Veteran's history of his jaw not lining up correctly when closed and of a popping in the left temporomandibular joint with occasional soreness.  The examiner noted that a January 1951 service dental record reported normal occlusion but a March 1951 service dental notation reported severe malocclusion.  He also noted that the Veteran had teeth extracted during that time interval, and that the service separation dental examination indicated that the extracted teeth were replaced with a gold cast removable partial denture.  Examination in August 2006 revealed mandibular teeth numbers 22 to 27 present, and a complete maxillary denture opposing a removable partial mandibular denture.  The examiner noted that the Veteran had maxillary teeth numbers 2, 4, 5, 13, and 15 at service discharge; these were extracted following discharge.  The examiner stated that both prostheses were worn severely on the left side occlusal surface, and that on opening without the prosthesis there was a significant deviation to the left without pain.  The examiner stated that the Veteran's bone loss and areas of missing teeth were consistent with moderate alveolar resorption secondary to extraction of teeth approximately 50 years earlier.  

In the August 2006 examiner's opinion, the Veteran's problems were consistent with the expected findings in a person who is edentulous or had many missing teeth over 50 years; the findings were commonly seen in association with a loss of vertical dimension of occlusion.  He noted that the dental records in the claims file appeared incomplete, as there was no note indicating why the teeth were extracted and there was no surgical note from the time of the in-service extractions.  

Upon VA dental examination in June 2010, the Veteran reported that eight of his teeth were pulled upon his entry into service, adding that in rushing to ready him for overseas duty they made replacement teeth that "did not work."  He added that he went to his dentist and got it "sort of straightened out."  The Veteran stated other teeth were also extracted in service, but he was unsure why this was done.  The Veteran denied a history of trauma, and reported that he had thought that his teeth were "in pretty good shape."  He also expressed a belief that "something happened when his teeth were pulled" so that further loss of teeth resulted.  He then endeavored to explain this by stating "the bone was not handled properly."

The June 2010 examiner also observed that the Veteran's only teeth remaining were numbers 22 through 27.  Additionally, the Veteran's upper dentures and lower partial dentures required a remake.  The examiner observed that there was "some degree of combination syndrome," with super eruption of lower anterior teeth.  The Veteran had range of motion of the jaw from zero to 45 mm measured from the maximal closing of the lower incisors to the upper edentulous ridge.  Opening did produce bilateral popping, which the examiner assessed as likely representing an anterior displaced disk with reduction.  The Veteran complained of difficulty eating tough foods, which the examiner noted was consistent with his edentulousness.  

Reviewing service records, the examiner noted that the service entrance examination in January 1951 showed no finding of malocclusion abnormality, that on July 1, 1951 the following teeth were missing and replaced by "gold cast RPDs": 1, 3, 6 through 11, 13, 15, 17 through 21, and 28 through 32.  The June 2010 examiner observed that dental notes related to in-service extraction of the teeth appeared missing, but that a notation of severe malocclusion was dated July 1, 1951.  The examiner further noted that discharge examination dated December 6, 1954, indicated that the following teeth were replaced with dentures:  1, 3, 6 through 11, 14, 17 through 21, and 28 through 32.  

The June 2010 examiner stated that "malocclusion is an abnormality in the way the teeth or jaws come together."  The examiner added that it was as likely as not that there was malocclusion upon service separation "given the number of missing teeth."  However, the examiner found no "report of trauma or any reason to suspect that these teeth were extracted for reasons other than tooth decay or gum disease as part of requirement of fitness for duty."  The examiner added that the "amount of alveolar bone loss or degeneration is consistent with what might be expected in a patient who had teeth extracted that long ago."  The examiner further found no basis for concluding that current dental problems were "caused or exacerbated by service."  

Thus, the findings and conclusions of the June 2010 VA examiner were in substantial accord with those of the August 2006 examiner, with the exceptions that the June 2010 examiner noted a more detailed history of the dental extractions in service, including based on the Veteran's self-report, and the June 2010 examiner was able thereby to provide an opinion that the extractions were not based on harm to the teeth resulting from trauma or other in-service cause or source of exacerbation.  The examiner specifically noted that the Veteran denied in-service dental trauma, and hence the examiner's conclusions were reasonably based on the evidentiary record inclusive of the Veteran's self-reported history.  

In a March 2012 addendum, the June 2010 VA examiner opined, "In the absence of severe trauma including fracture or surgery to the jaws, a jaw malocclusion is a developmental skeletal condition."  The Veteran has not presented competent medical evidence contrary to this finding.  The Board notes that the VA examiner addressed this developmental condition as in the nature of a condition which was not a disability, and for which there was no superimposed disability in service. Hence, any in-service jaw malocclusion was in the nature of a developmental defect rather than a disability of developmental origin. 38 C.F.R. §  3.303 (c).  

The Board thus concludes, based on this uncontroverted medical statement, that by the weight of the evidence any jaw malocclusion that was present in service and persisted therefrom was a developmental condition and not a disability under VA regulations to which service connection may attach.  38 C.F.R. § 3.303; Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).

The bone loss to the jaw here is not shown by competent evidence of record to have resulted from trauma or disease of the jaw.  Rather, the weight of the evidence, including service dental records and the June 2010 VA examiner's opinion evidence, is to the effect that the loss of alveolar process present in this case was the result of periodontal disease and both in-service and civilian removal of teeth suffering from periodontal disease as ameliorative treatment.  Hence, such tooth removal and resulting alveolar process and any resulting malalignment of the jaw, is not a disability for VA purposes.  38 C.F.R. § 4.150; Simmington; Verdon.  

The April 2006 opinion provided by the private dentist is not in fact contrary to the opinion of the June 2010 VA examiner, with both concluding that malocclusion resulted from the dental extractions performed in service.  However, the private dentist failed to recognize that the procedures for treatment of periodontal disease in service would result in the Veteran's jaw malocclusion not being recognized as a disability for VA purposes, as a product of the treatment for the Veteran's periodontal disease, and periodontal disease is itself not recognized by VA as a disability for VA benefits purposes.  Id.  The Veteran has not presented any evidence supporting his allegations that some additional harm to his jaw occurred in service and that resulted in a malocclusion distinct from that resulting from tooth extractions that caused substantial edentulousness.  In fact, the Veteran never explained what "undetermined incidents" in service may have resulted in harm to his jaw.  Absent specifically described incidents in service or specific evidence of harm to the jaw during dental procedures in service, the Veteran's assertions appear to be no more than purely speculative lay opinions as to the origin of his dental malocclusion.  Absent factual bases, such speculative opinions appear wholly unsupported, and are thus entitled to no weight in the Board's adjudication, particularly since the Veteran is not competent, as a layperson, to speculate on medical causation in the absence of lay-observable evidence.  Jandreau.  

The preponderance of the evidence is against the presence of any jaw condition distinct from either congenital defect or the routine changes that occur following tooth extractions, including resorption of alveolar bone.  The preponderance of the evidence is against bone loss to the jaw through trauma or disease in service.  Accordingly, the Board concludes that the evidence preponderates against the presence of current jaw disability, as may be recognized as compensable disability under VA law, to support the claim for service connection characterized as a claim for jaw malocclusion.  38 C.F.R. §§ 3.303, 4.150, Note following Diagnostic Code 9913.   The weight of the evidence is to the effect that the Veteran's jaw alveolar processes and malocclusion are not distinct from effects of periodontal disease and resulting necessary extractions of most of the Veteran's teeth and/or congenital defects of the jaw.  

Because the preponderance of the evidence is against the claim for compensable dental or jaw disability, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

The Board also finds that service connection for compensation purposes is not warranted for the in-service extractions.  VA regulation precludes the award of service connection for extractions of teeth (which were noted to be normal at entry) within 180 days of entry.  38 U.S.C.A. § 3.381(d) (1).  In this case, the in-service extractions were within the first 180 days of service; thus, service connection cannot be granted for the extractions or any residual thereof.  

The Board has also considered whether service connection may be warranted for treatment purposes.  VA regulation provides for various categories of eligibility for VA outpatient dental treatment, such as veterans having a compensable service-connected dental condition (Class I eligibility); veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a specified period after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were prisoners of war (Classes II(b) and (c)); those whose dental condition is aggravating an associated service-connected disability (Class III-"adjunct"-eligibility); those whose service-connected disabilities are rated as 100 percent disabling (Class IV eligibility); those who are participating in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who have a dental condition which is complicating authorized treatment for a medical condition (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the criteria for service connection for treatment benefits have not been met; the Veteran does not meet any of the foregoing classes of eligibility.  As described above, the Veteran's dental condition is not service connected and is not the result of in-service trauma.  VAOPGCPREC 5-97 (January 22, 1997) (dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma).  Additionally, the Veteran does not meet the criteria for the other classes.  Consequently, service connection, for either monetary or treatment benefits, is not warranted.  

Additionally, the Board notes that the Veteran's request to reopen his claim for service connection for a dental or jaw condition in May 2006 was asserted to be based on "clear and unmistakable error" (CUE).  However, when attempting to raise a claim of CUE, a claimant must describe the alleged error in a prior RO decision with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id. ; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  Because the Veteran did not address any specific error in a prior RO adjudication beyond how facts had been weighed, or more abstractly, beyond the outcome of the determination, a valid claim for CUE was not raised, and hence cannot be the basis of the current claim for service connection.  Fugo.  Further, to the extent the Veteran claimed CUE in the December 1996 decision denying service connection for a dental condition, that determination was subsumed in the Board's May 2005 decision which affirmed it.  CUE cannot be claimed in an RO decision once it has been subsumed by a subsequent Board decision.  38 C.F.R. § 20.1104 ; see Olson v. Brown, 5 Vet. App. 430, 432-33   (1993); see also Talbert v. Brown, 7 Vet. App. 352, 355 (1995). 


ORDER

Service connection for a dental condition, claimed as jaw malalignment, for either compensation or treatment purposes, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


